Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
              This Office Action is in response to the papers filed on 16 August 2022.
 
 			      CLAIMS UNDER EXAMINATION
                Claims 6, 8-9 and 16-19 have been examined on their merits.

   PRIORTY
      Provisional Application 62/321370 filed on 12 April 2016 is acknowledged.

MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Psaladakis et al. (Proteolytic Enzymes In The Zymogen Form To Treat Sarcoma Cells, Patent 4514388 1985) in view of Kaiserova et al. (submitted as prior art; Proenzyme therapy of sarcoma S-180 and melanoma B16-F10. Journal of Applied Biomedicine 12 (2014) 39-47) and Trnka et al. (previously cited; Pharmaceutical Composition Containing A Mixture of Proenzymes and Enzymes. WO2015/070828 A1 21 May 2015).


Psaledakis et al. teach a method and composition for the prophylactic treatment of cancer tumor cells contained in a host body comprising introducing a solution of a proenzyme and a pharmaceutically acceptable carrier into the host body (Abstract).  Illustrative of proenzymes suitable for use in the invention are the inactive of zymogen form of such proteolytic enzymes. For example, the proenzyme form of trypsin is trypsinogen and chymotrypsin is chymotrypsinogen. If desired, mixtures of proenzymes can be used (column 3, lines 5-11). Therefore the art suggests the use of a trypsinogen, chymotrypsinogen or a mixture thereof to treat cancer.

While Psaledakis suggests a mixture of trypsinogen and chymotrypsinogen can be used to treat cancer, the art is silent regarding the claimed range of concentrations.

Kaiserova et al. evaluate the effectiveness of individual (inactive) proenzymes and mixtures thereof in cancer treatment (Abstract). While the art teaches the administration of combined trypsinogen, chymotrypsinogen and amylase significantly reduced tumor growth, the art teaches “the effect of trypsinogen and chymotrypsinogen was synergistic” (see page 41, right column, last paragraph; page 42, left column. second paragraph). Kaiserova teaches “we observed a strong synergy of trypsinogen and chymotrypsinogen” (page 45, left column, first sentence). Table 2 discloses “synergy between trypsinogen and chymotrypsinogen leads to significant reduction of tumor growth”.

Trnka et al. disclose a composition containing a mixture of proenzymes and enzymes that has anti-metastatic effects to treat cancer tumors and is intended for prophylactic and antimetastatic use in mammals (page 5, lines first full paragraph). Example 1 discloses a composition comprising 28.5 mg chymotrypsin, 14.24 mg trypsinogen, 1.95 mg amylase and 9.89 mg lipase (see Table 1, page 28). Examiner notes this is a 2.001:1 ratio of chymotrypsinogen : trypsinogen (28.5 mg divided by 14.24 mg). 

It is of note Trnka teaches “the pharmaceutical composition has advantageous ratio of enzymatic active substances, namely activities of trypsinogen (T), chymotrypsinogen A (CH), a-amylase B.s (A) and lipase T.a. (L) for T:CH:A:L ratio expressed in m.u. in the range from 150:150:40:1 to 400:1200:200:1.

It would have been obvious to treat cancer by administering chymotrypsinogen and trypsinogen. One would have been motivated to do so since Psaledakis suggests using a mixture of chymotrypsinogen and trypsinogen can be used to treat cancer in a host and Kaiserova teaches chymotrypsinogen and trypsinogen produce a synergistic effect. One would combine both proenzymes since Kaiserova teaches this synergist effect leads to significant reduction of tumor growth. It would have been obvious to try using chymotrypsinogen and trypsinogen in a 2:1 ratio. One would have been motivated to do so since Trnka teaches these components can be used in a 2:1 ratio. Examiner notes claim 6 recites “wherein the method does not comprise the administration of amylase”. As set for above, the primary reference Psaledakis is relied upon because it teaches chmyotrypsinogen and trypsinogen can be used together to treat cancer, and does not require the use of amylase. While the secondary references disclose compositions comprising amylase, Kaiserova teaches a synergistic effect is the result of combining chymotrypsinogen and trypsinogen. One would have had a reasonable expectation of success using chymotrypsinogen and trypsinogen without amylase since Psaledakis does not require amylase to treat cancer and Kaiserova teaches it is these two proenzymes that produce a synergistic effect leading to significant reduction of tumor growth. One would have expected similar results since each reference is uses proenzymes to treat cancer. Therefore claim 6 is rendered obvious (claim 6). A ratio of 2:1 is rendered obvious on the grounds set forth in the rejection of claim 6. Therefore claim 8 is included in this rejection (claim 8).

Claim 9 recites a weight ratio of 3:1. Trnka teaches “the pharmaceutical composition has advantageous ratio of enzymatic active substances, namely activities of trypsinogen (T), chymotrypsinogen A (CH), a-amylase B.s (A) and lipase T.a. (L) for T:CH:A:L ratio expressed in m.u. in the range from 150:150:40:1 to 400:1200:200:1. 

It would have been obvious to try a chymotrypsinogen to trypsinogen ratio of 3:1.
One would have been motivated to do so since Trnka teaches these components can be used in equal amounts (150:150, hence 1:1) to 1200:400 (hence 3:1). The skilled artisan would use these concentrations since Psaledakis teaches chmyotrypsinogen and trypsinogen can be used together to treat cancer, and Trnka teaches these components can be used in a 3:1 ratio. One would have expected success since Trnka teaches chmyotrypsinogen and trypsinogen can be combined in this ratio. One would have expected similar results since each reference is uses proenzymes to treat cancer. Therefore claim 9 is rendered obvious (claim 9).

While Psaledakis teaches treating cancer in a host body, the art is silent regarding the cancers recites in claims 16-19. 

Trnka suggests treating pancreatic cancer (page 26, line 3).

Trnka teaches a therapeutic effect was demonstrated in nu/nu mice both in subcutaneous and rectal administration of the preparation in standardized trials with subcutaneously transplanted lines of human cells of mammary carcinoma, colorectal carcinoma, prostate cancer and small cell lung cancer (page 11, second paragraph).

It would have been obvious to try treating pancreatic cancer. One would have been motivated to do so since Psaledakis treats caner with chmyotrypsinogen and trypsinogen and Trnka teaches pancreatic cancer can be treated using the same proenzymes. One would have had a reasonable expectation of success since Trnka identifies pancreatic cancer as a disease that can be treated with proenzyme therapy. One would have expected similar each reference is uses proenzymes to treat cancer. Therefore claims 16 and 19 are included in this rejection (claims 16 and 19).

It would have been obvious to try treating lung. One would have been motivated to do so since Psaledakis treats caner with chmyotrypsinogen and trypsinogen and Trnka teaches lung cancer can be treated using the same proenzymes. One would have had a reasonable expectation of success since Trnka identifies lung cancer as a disease that can be treated with proenzyme therapy. One would have expected similar each reference is uses proenzymes to treat cancer. Therefore claim 17 is included in this rejection (claim 17).

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 16 August 2022 are acknowledged.
The Applicant argues Examples 1 and 2 of Psaledakis only show data for the use of trypsinogen in a mouse model of sarcoma. The Applicant asserts the focus of Psaledakis’ work is on trypsinogen only, not the combination of trypsinogen and chymotrypsin. Therefore the Applicant argues Psaledakis provides no evidence or reasonable expectation that a combination of trypsinogen with chymotrypsinogen would have any beneficial effect. The Applicant alleges the art does not teach or suggest the use of a combination of trypsinogen and chymotrypsinogen. 

Regarding Kaiserova, the Applicant asserts the data provided by Kaiserova do not teach or suggest that the combination of the claimed proenzymes provide a synergistic effect when used to treat cancer. While the Applicant acknowledges the prior art teaches there is a synergistic effect, the Applicant argues the reference does not make a comparison for the groups of 1) chymotrypsinogen, trypsinogen, and amylase, 2) trypsinogen and amylase, and 3) chymotrypsinogen and amylase to substantiate this contention. The Applicant argues  Fig 1 appears to show that all three groups are considered not statistically significant, and asserts there no difference in tumour size between these groups at the experimental endpoint, nor was there a difference in the survival outcomes. The Applicant argues the skilled artisan would not conclude that the combination of chymotrypsinogen and trypsinogen provides a synergistic effect. The Applicant argues there is also no guidance from Kaiserova regarding the amounts of either proenzyme in the combination that would provide a synergistic effect.  The Applicant notes Kaiserova teaches a combination of chymotrypsinogen, trypsinogen and amylase  for cancer therapy. 

Regarding Trnka et al., the Applicant argues the reference treats cancer with amylase. Therefore the Applicant argues the skilled artisan would have considered amylase to be essential for treating cancer and would not have been motivated to omit amylase.

The arguments state the present Inventors unexpectedly discovered that the weight ratio of chymotrypsinogen and trypsinogen is important for treating cancer. The arguments state chymotrypsinogen and trypsinogen can be administered at a weight ratio of greater than 1:1 but less than 4:1. The Applicant asserts the present Inventors discovered the weight ratio of chymotrypsinogen:trypsinogen can be greater than or equal to 2:1 but less than or equal to 3:1 can effectively treat cancer.


EXAMINER’S RESPONSE
As set forth above, the Applicant argues that because Examples 1 and 2 of Psaledakis only show data for the use of trypsinogen in a mouse model of sarcoma, the focus of the reference is not a combination of trypsinogen and chymotrypsinogen. Examiner notes Psaledakis teaches treating cancer tumor cells in a host body by administering a proenzyme solution. The art teaches the following (column 3, lines 6-10):
Illustrative of proenzymes suitable for use in the invention are the inactive of zymogen form of such proteolytic enzymes. For example, the proenzyme form of trypsin is trypsinogen and chymotrypsin is chymotrypsinogen. If desired, mixtures of proenzymes can be used. 

Examiner also notes the prior art reference claims the following (claim 1 at column 8, lines 5-13):
A method for the prophylactic treatment of sarcoma cancer tumor cells in a host body to prevent or at least reduce further development of said tumor cells comprising contacting said tumor cells with a proenzyme selected from the group consisting of trypsinogen, chymotrypsinogen and mixtures thereof in a concentration at least in excess of said proenzymes produced by the host body in the area of said tumor cells.


Therefore the art 1) identifies trypsinogen and chymotrypsinogen as proenzymes and 2) suggests administering a mixture of proenzymes. It is of note trypsinogen and chymotrypsinogen appear to be the only proenzymes mentioned by name in the disclosure. Therefore the art suggests treating cancer with trypsinogen, chymotrypsinogen “and mixtures thereof”. One would have had a reasonable expectation of success because the art teaches these two proenzymes can be used together to treat cancer. Therefore the arguments directed to Psaledakis are not persuasive.

Regarding Kaiserova, the Applicant asserts the data provided by Kaiserova do not teach or suggest that the combination of the claimed proenzymes provide a synergistic effect when used to treat cancer. The Applicant appears to argue that because the reference does not teach experimental conditions desired by the Applicant, the reference is insufficient. Examiner notes the Applicant has argued the references separately. The primary reference (Psaledakis) suggests treating cancer with the proenzymes trypsinogen and chymotrypsinogen. The reference does not mention or require the use of amylase to successfully treat cancer. The Kaiserova reference is cited because it provides further motivation to use the same proenzymes taught in the primary reference. Kaiserova teaches “we observed a strong synergy of trypsinogen and chymotrypsinogen”. “The effect of trypsinogen and chymotrypsinogen was synergistic” (page 42, left column, first full paragraph). This is interpreted to mean these two proenzymes alone are able to provide a synergistic effect. At Table 2, Kaiserova teaches “synergy between trypsinogen and chymotrypsinogen leads to significant reduction of tumour growth”. Table 2 also states “proenzyme therapy based on mixture of trypsinogen and chymotrypsinogen is effective in treatment of both sarcoma S-180 and melanoma B16-F10”. Examiner notes amylase is not a proenzyme. It is also noted the primary refence treats sarcoma using only proenzymes, and Kaiserova teaches proenzyme therapy based on trypsinogen and chymotrypsinogen treats sarcoma.  Even arguendo the secondary refence of Kaiserova did not teach a synergistic effect between trypsinogen and chymotrypsinogen, Psaledakis suggests administering a combination of these two proenzymes to successfully treat the same type of cancer (sarcoma) that Kaiserova treats. While the Applicant points out Kaiserova also administers amylase, this was acknowledged by Examiner in making the rejection above. One would have expected success treating cancer without amylase (hence, only using the claimed proenzymes) since Psaledakis suggests administering a combination of trypsinogen and chymotrypsinogen (i.e., without amylase) to treat cancer. Therefore the arguments directed to Kaiserova are not persuasive.

Regarding Trnka et al., the Applicant argues the reference treats cancer with amylase. Therefore the Applicant argues the skilled artisan would have considered amylase to be essential for treating cancer and would not have been motivated to omit amylase. This argument to be persuasive. The primary reference (Psaledakis) treats cancer with only proenzymes. The art also claims a combination of trypsinogen and chymotrypsinogen to treat cancer. Kaiserova teaches these proenzymes produce a synergistic effect treating the same type of cancer. Because the primary reference does not require amylase, the skilled artisan would have had expected success treating cancer without amylase.

The Applicant asserts the present Inventors surprisingly discovered the weight ratio of  chymotrypsinogen:trypsinogen can be greater than or equal to 2:1 but less than or equal to 3:1 can effectively treat cancer. As set forth in the rejection above, Psaledakis successfully treats cancer using a combination of trypsinogen and chymotrypsinogen. The deficiency of Psaledakis is that it is silent regarding the amounts of trypsinogen and chymotrypsinogen. It would have been obvious to try using chymotrypsinogen and trypsinogen in a 2:1 ratio. One would have been motivated to do so since Trnka teaches these components can be used in a 2:1 ratio. As set for above, the primary reference Psaledakis is relied upon because it teaches chmyotrypsinogen and trypsinogen can be used together to treat cancer, and does not require the use of amylase. While the secondary references disclose compositions comprising amylase, Kaiserova teaches a synergistic effect is the result of combining chymotrypsinogen and trypsinogen. One would have had a reasonable expectation of success using chymotrypsinogen and trypsinogen without amylase since Psaledakis does not require amylase to treat cancer and Kaiserova teaches it is these two proenzymes that produce a synergistic effect leading to significant reduction of tumor growth. One would have expected similar results since each reference is uses proenzymes to treat cancer.

Therefore Applicant’s Invention is rendered obvious as claimed.



CONCLUSION
No Claims Are Allowed

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653